DETAILED ACTION
This is in response to the application filed on 11/24/2020 in which claims 1-12 are preserved for examination; of which claims 1 and 10 are in independent forms.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/24/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. U.S. Patent No. 10,884,999 in view of Miao et al., US 2015/0242760 (Miao, hereafter).
As seen in the following table, the subject matter claimed in claims 1 and 7 of the instant application is disclosed and covered by claims 1 and 7 of the U.S. Patent No. 10,884,999 (see underlined portions) except the limitations of “uploading the second distributable model to the distributable model source” (as bolded by the Examiner):

U.S. Patent No. 10,884,999
Instant Application 
1. A system for improving a distributable model with biases contained in distributed data, comprising: a network-connected distributable model source comprising a memory, a processor, and a plurality of programming instructions stored in the memory thereof and operable on the processor thereof, wherein the programmable instructions, when operating on the processor, cause the processor to: serve instances of a plurality of distributable models; and a directed computation graph module comprising a memory, a processor, and a plurality of programming instructions stored in the memory thereof and operable on the processor thereof, wherein the programmable instructions, when operating on the processor, cause the processor to: receive at least an instance of at least one of the distributable models from the network-connected computing system; operate a directed computational graph comprising a plurality of data transformation nodes; remove a plurality of data biases within the instance of the distributable model using at least a portion of the plurality of data transformation nodes; create a cleansed dataset based on the instance of the distributable model and the removed biases; wherein the biases comprise trends exhibited within the data; wherein the biases are automatically intelligently weighted and corrected by the distributed computational graph to generalize the dataset for use in a distributable model; train the instance of the distributable model with the cleansed dataset; and generate an update report based at least in part by updates to the instance of the distributable model.
1. A system for improving a distributable model with biases contained in distributed data, comprising: 5a directed computation graph module comprising a memory, a processor, and a plurality of programming instructions stored in the memory thereof and operable on the processor thereof, wherein the programmable instructions, when operating on the processor, cause the processor to: receive a first distributable model from a distributable model source; remove a plurality of data biases from the first distributable model using a plurality of data 10transformation nodes, wherein the biases comprise trends exhibited within the data; create a generalized dataset based on the instance of the distributable model and the removed data biases for use in a second distributable model; train the second distributable model with the generalized dataset; and upload the second distributable model to the distributable model source; and 15generate an update report based at least in part on changes made to the first distributable model to generate the second distributable model.
7. A method for improving a distributable model with biases contained in distributed data, comprising the steps of: (a) serving instances of a plurality of distributable models with a network-connected distributable model source; (b) receiving at least an instance of at least one of the distributable models from the network-connected computing system with a directed computation graph module; (c) operating a directed computational graph comprising a plurality of data transformation nodes; (d) removing a plurality of data biases within the instance of the distributable model using at least a portion of the plurality of data transformation nodes; (e) creating a cleansed dataset based on the instance of the distributable model and the removed biases; wherein the biases comprise trends exhibited within the data; wherein the biases are automatically intelligently weighted and corrected by the distributed computational graph to generalize the dataset for use in a distributable model; (f) training the instance of the distributable model with the cleansed dataset with the directed computation graph module; and (g) generating an update report based at least in part by updates to the instance of the distributable model with the directed computation graph module.
7. A method for improving a distributable model with biases contained in distributed data, comprising the steps of: (a) receiving a first distributable model from a distributable model source; (b) removing a plurality of data biases within the first distributable model using a plurality of data 5transformation nodes in a directed computational graph module, wherein the biases comprise trends exhibited within the data; (c) creating a generalized dataset based on the first distributable model and the removed biases for use in a second distributable model; (d) training the second distributable model with the generalized dataset using the directed 10computation graph module; (e) uploading the second distributable model to the distributable model source; and (l) generating an update report based at least in part by updates to the instance of the distributable model with the directed computation graph module.


On the other hand, Miao discloses transmitting a personalized/updated machine learning model (i.e. second distributable model to the server (i.e. distributable model source) (See Miao: at least para 31 and 48) which corresponds to the limitation of uploading the second distributable model to the distributable model source. Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify claims 1 and 7 of U.S. Patent No. 10,884,999 with Miao’s teaching. The motivation for doing so would have been to improve functionality of the claims by distributing the updates to the first distributable model.
Moreover, 
Claims 1-3 and 7-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 10-12 of U.S. Patent No. U.S. Patent No. 10,860,951 in view of Miao et al., US 2015/0242760 (Miao, hereafter).
As seen in the following table, the subject matter claimed in claims 1 and 7 of the instant application is disclosed and covered by claims 1 and 10 of the U.S. Patent No. 10,860,951 except the limitations of “uploading the second distributable model to the distributable model source” (as bolded by the Examiner):

U.S. Patent No. 10,860,951
Instant Application 
1. A system for improving a distributable model with distributed data, comprising: a network-connected distributable model source comprising a memory, a processor, and a plurality of programming instructions stored in the memory thereof and operable on the processor thereof, wherein the programmable instructions, when operating on the processor, cause the processor to: serve instances of a distributable model; and a directed computational graph module comprising a memory, a processor, and a plurality of programming instructions stored in the memory thereof and operable on the processor thereof, wherein the programmable instructions, when operating on the processor, cause the processor to: receive at least an instance of the distributable model from the network-connected computing system; operate a directed computational graph comprising a plurality of data transformation nodes; remove a plurality of data biases within the instance of the distributable model using at least a portion of the plurality of data transformation nodes; create a cleansed dataset based on the instance of the distributable model and the removed biases; wherein the biases comprise trends exhibited within the data; wherein the biases are automatically intelligently weighted and corrected by the distributed computational graph to generalize the dataset for use in a distributable model; train the instance of the distributable model with the cleansed dataset; and generate an update report based at least in part by updates to the instance of the distributable model. 

1. A system for improving a distributable model with biases contained in distributed data, comprising: 5a directed computation graph module comprising a memory, a processor, and a plurality of programming instructions stored in the memory thereof and operable on the processor thereof, wherein the programmable instructions, when operating on the processor, cause the processor to: receive a first distributable model from a distributable model source; remove a plurality of data biases from the first distributable model using a plurality of data 10transformation nodes, wherein the biases comprise trends exhibited within the data; create a generalized dataset based on the instance of the distributable model and the removed data biases for use in a second distributable model; train the second distributable model with the generalized dataset; and upload the second distributable model to the distributable model source; and 15generate an update report based at least in part on changes made to the first distributable model to generate the second distributable model.
10. A method for improving a distributable model with distributed data, comprising the steps of: (a) serving instances of a distributable model with a network-connected distributable model source; (b) receiving at least an instance of the distributable model from the network-connected computing system with a directed computational graph module; (c) operating a directed computational graph comprising a plurality of data transformation nodes; (d) removing a plurality of data biases within the instance of the distributable model using at least a portion of the plurality of data transformation nodes; (e) creating a cleansed dataset based on the instance of the distributable model and the removed biases; wherein the biases comprise trends exhibited within the data; wherein the biases are automatically intelligently weighted and corrected by the distributed computational graph to generalize the dataset for use in a distributable model; (f) training the instance of the distributable model with the cleansed dataset with the directed computation graph module; and (g) generating an update report based at least in part by updates to the instance of the distributable model with the directed computation graph module. 

7. A method for improving a distributable model with biases contained in distributed data, comprising the steps of: (a) receiving a first distributable model from a distributable model source; (b) removing a plurality of data biases within the first distributable model using a plurality of data 5transformation nodes in a directed computational graph module, wherein the biases comprise trends exhibited within the data; (c) creating a generalized dataset based on the first distributable model and the removed biases for use in a second distributable model; (d) training the second distributable model with the generalized dataset using the directed 10computation graph module; (e) uploading the second distributable model to the distributable model source; and (l) generating an update report based at least in part by updates to the instance of the distributable model with the directed computation graph module.


On the other hand, Miao discloses transmitting a personalized/updated machine learning model (i.e. second distributable model to the server (i.e. distributable model source) (See Miao: at least para 31 and 48) which corresponds to the limitation of uploading the second distributable model to the distributable model source. Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify claims 1 and 10 of U.S. Patent No. 10,860,951 with Miao’s teaching. The motivation for doing so would have been to improve functionality of the claims by distributing the updates to the first distributable model.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 7, 
Claims 1 and 7 recites the limitation of "the instance of the distributable model" in lines 9 and 12, respectively.  There is insufficient antecedent basis for this limitation in the claims. Also, it is not clear whether “the distributable model” refers to the “first distributable model” that has already mentioned earlier in the claim or it is a new distributable model.
Furthermore, claim 1 recites “generate an update report based at least in part on changes made to the first distributable model to generate the second distributable model,” which renders the claim indefinite because earlier in the claim it is mentioned that the second distributable model is trained (not generated) based on changes to the first distributable model. As such, the generation of report should be based on changes made to the first distributable model to train (not to generate) the second distributable model.
Regarding claims 2-6 and 8-12,
said claims dependent on the rejected claims 1 and 7 and inherit the same deficiency. Therefore, claims 2-6 and 8-12 are rejected for the same reason set forth in rejections of claims 1 and 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Miao et al., US 2015/0242760 (Miao, hereafter) in view of Hu et al., US 2018/0276560 (Hu, hereafter) and further in view of Matsuoka, US 5,953,011.
Regarding claim 1,
Miao discloses a system for improving a distributable model with biases contained in distributed data, comprising: 
a directed computation graph module comprising a memory, a processor, and a plurality of programming instructions stored in the memory thereof and operable on the processor thereof, wherein the programmable instructions, when operating on the processor (See Miao: at least Fig. 1 and paragraph 29, computing device 102 comprising a memory and a processor), cause the processor to: 
receive a first distributable model from a distributable model source (See Miao: at least para 18 and 31, receiving a global machine learning model (i.e. first distributable model) from a server (i.e. distributable model source)); and 
upload the second distributable model to the distributable model source (See Miao: at least para 31 and 48, transmitting a personalized/updated machine learning model (i.e. second distributable model) to the server).
Miao discloses the limitations as stated above including hiding or not sharing user private information and training data includes data from a population (i.e. trending data) (See Miao: at least para 26, 32, and 41). However, Miao does not expressly teach removing a plurality of data biases from the first distributable model using a plurality of data 10transformation nodes, wherein the biases comprise trends exhibited within the data; create a generalized dataset based on the instance of the distributable model and the removed data biases for use in a second distributable model; train the second distributable model with the generalized dataset.
On the other hand, Hu discloses cleansing data and removing incorrect, irrelevant, and faulty data (i.e. biases) using data, creating cleansed data for a model, the incorrected and faulty data is automatically corrected and training models with the cleansed and corrected data (See Hu: at least para 27, 34, and 66). Furthermore, it is obvious to a person of ordinary skill in the art that faulty/malicious data could include racist or biased data trending data about a particular race, ethnicity, or religion. 
Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of Miao with Hu’s teaching in order to remove a plurality of data biases from the first distributable model using a plurality of data 10transformation nodes, wherein the biases comprise trends exhibited within the data; create a generalized dataset based on the instance of the distributable model and the removed data biases for use in a second distributable model; train the second distributable model with the generalized dataset. The motivation for doing so would have been to improve accuracy of machine learning models by removing inaccurate and biased data from training data.
The combination of Miao and Hu discloses the limitations as stated above including updating and changing a global machine learning model to a personalized machine learning model. However, it does not expressly teach generate an update report based at least in part on changes made to the first distributable model to generate the second distributable model. 
On the other hand, Matsuoka discloses reporting updates or modification to a model which is generating a report based on updates to the model (See Matsuoka: at least Fig. 8-9 and col. 11, lines 7-10). 
Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Miao and Hu with Matsuoka’s teaching in order to generate an update report based at least in part on changes made to the first distributable model to generate the second distributable model. The motivation for doing so would have been to improve functionality of the system by reporting of updates to the source computing device in order to adjust operations associated with models according to the updates.
Regarding claim 2,
the combination of Miao, Hu, and Matsuoka discloses wherein at least a portion the cleansed dataset is data that has had sensitive information removed (See Hu: at least para 34, credit card or voter data). 
Regarding claim 3,
the combination of Miao, Hu, and Matsuoka discloses wherein the at least a portion of the update report is used by the distributable model source to improve the distributable model (See Matsuoka: at least Fig. 8-9 and col. 11, lines 7-10).
Regarding claims 7-9,
the scopes of the claims are substantially the same as claims 1-3, respectively, and are rejected on the same basis as set forth for the rejections of claims 1-3, respectively.

Claims 4-6 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable
over Miao et al., US 2015/0242760 in view of Hu et al., US 2018/0276560 further in view of Matsuoka, US 5,953,011 and further in view of Silberman et al., US 2017/0330058 (Silberman, hereafter).
Regarding claim 4,
the combination of Miao, Hu, and, Matsuoka discloses the limitations as stated above including data comprising inaccurate or incorrect (i.e. bias) information. However, it does not expressly teach wherein at least a portion of the biases contained within the data stored in memory is based on geography.
On the other hand, Silberman discloses that biases may be based on geographic
location, age, gender, etc. (See Silberman: at least para 3). Therefore, it would have
been obvious to one of ordinary skill in the art before the time the invention was
effectively filed to modify the teachings of the combination of Miao, Hu, and, Matsuoka with Silberman’s teaching in order to include biases referring to geography. The motivation for doing so would have been to improve functionality of the system by identifying bias or inaccurate information related to geographical location.
Regarding claim 5,
the combination of Miao, Hu, and, Matsuoka discloses the limitations as stated above including data comprising inaccurate or incorrect (i.e. bias) information. However, it does not expressly teach wherein at least a portion of the biases contained within the data stored in memory is based on age.
On the other hand, Silberman discloses that biases may be based on geographic location, age, gender, etc. (See Silberman: at least para 3). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Miao, Hu, and, Matsuoka with Silberman’s teaching in order to include biases referring to geography. The motivation for doing so would have been to improve functionality of the system by identifying bias or inaccurate information related to age.
Regarding claim 6,
the combination of Miao, Hu, and, Matsuoka discloses the limitations as stated above including data comprising inaccurate or incorrect (i.e. bias) information. However, it does not expressly teach wherein at least a portion of the biases contained within the data stored in memory is based on gender.
On the other hand, Silberman discloses that biases may be based on geographic location, age, gender, etc. (See Silberman: at least para 3). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Miao, Hu, and, Matsuoka with Silberman’s teaching in order to include biases referring to geography. The motivation for doing so would have been to improve functionality of the system by identifying bias or inaccurate information related to gender.
Regarding claims 10-12,
the scopes of the claims are substantially the same as claims 4-6, respectively,
and are rejected on the same basis as set forth for the rejections of claims 4-6,
respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Strom, US 10,152,676 disclosing distributing training of models over multiple computing nodes (e.g., servers or other computing devices). Each computing device may include a separate copy of the model to be trained, and a subset of the training data to be used. A computing device may determine updates for parameters of the model based on processing of a portion of the training data. A portion of those updates may be selected for application to the model and synchronization with other computing devices. 
Radivojevic et al., US 2016/0028580 disclosing an identification of a directed graph is received that includes data transformation nodes that represent computations that transform data elements and one or more data nodes that represent data elements, and includes directed links that represent lineage relationships; and computing summary information based on paths in the directed graph, and storing the summary information in one or more summary objects. 
Mankovskii, US 2018/0349769 discloses a central computing system is configured to maintain an at least partially trained neural network and information that specifies data formats for inputs to the model and outputs from the model. In some embodiments, partner computing systems maintain subsections of the neural network model and may train them using data that is not shared with other partner computing systems or the central computing system. 

Points of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291.  The examiner can normally be reached on M-F 9:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hares Jami/           Primary Examiner, Art Unit 2162                                                                                                                                                                                                        07/27/2022